    Case: 5:18-cr-00094-PAG Doc #: 116 Filed: 12/29/18 1 of 3. PageID #: 1006

                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA )                             CASE NO. 5:18 CR 94
                         )
    Plaintiff,           )                              JUDGE: GAUGHAN
                         )
    -vs-                 )
                         )                             MOTION TO CONTINUE
DONTE GIBSON             )                             THE SENTENCING HEARING
                         )
       Defendant.


       Now comes the Defendant, DONTE GIBSON, by and through counsel, and respectfully

moves this Honorable Court to continue the sentencing hearing scheduled on January 16, 2019.

The reason for the request is as follows: on December 21, 2018, Congress passed the First Step

Act. The new law as amended makes the following changes:
    (21 USC sec. 841(b)(1)): Reduces 2-strike mandatory minimum sentences for drug offenders with
    one specified prior conviction from 20 years to 15 years. The 3-strikes rule, which prescribes a life
    sentence for two or more specified prior convictions, would instead trigger a 25-year sentence.
    The prior offenses that trigger these enhancements are changed from any “felony drug offense” to
    a “serious drug felony or serious violent felony,” both of which are defined. The shortened
    mandatory sentences would not apply retroactively.



       These changes directly affect Mr. Gibson and he requests additional time to review his

    previous plea agreement under the new law changes.
   Case: 5:18-cr-00094-PAG Doc #: 116 Filed: 12/29/18 2 of 3. PageID #: 1007




                                              Respectfully submitted,,

                                              /S/ RHONDA L. KOTNIK _________
                                              RHONDA L. KOTNIK 0077345
                                              333 S. Main St. 401
                                              Akron, Ohio 44308
                                              330-253-5533
                                              rhondalkotnik@gmail.com



                                              PROOF OF SERVICE


       I hereby certify that on December 29, 2018, a copy of the foregoing Defendant’s

motion was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                              /S/ RHONDA L. KOTNIK _________
                                              RHONDA L. KOTNIK
Case: 5:18-cr-00094-PAG Doc #: 116 Filed: 12/29/18 3 of 3. PageID #: 1008
